Citation Nr: 0000855	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-42 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the knees.

2.  Entitlement to service connection for hypothyroidism due 
to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1973.      
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Department of Veterans Affairs (VA), Regional 
Office (RO).  This matter was remanded to the RO in September 
1997 for additional development.  


FINDINGS OF FACT

1.  Competent evidence demonstrating a medical nexus between 
the current diagnosis of degenerative arthritis of the knees 
and the veteran's period of service has not been presented.   

2.  Competent evidence demonstrating a medical nexus between 
the current diagnosis of hypothyroidism and the veteran's 
exposure to ionizing radiation in service or to any other 
incident in service has not been presented.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative arthritis of the knees is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
hypothyroidism as due to exposure to ionizing radiation is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, or after December 31, 1946, and 
if arthritis became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The provisions of 38 C.F.R. § 3.309 provide that if a 
veteran, while on active duty, active duty for training, or 
inactive duty training, participated in a radiation-risk 
activity, as defined by regulation, the following diseases 
shall be service connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).

"Radiation-risk activity" is defined as onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan by U.S. forces during the period of time from August 6, 
1945 through July 1, 1946; or internment as a prisoner of war 
in Japan during World War II, and/or service on active duty 
in Japan immediately following such internment, resulting in 
the opportunity for exposure to ionizing radiation comparable 
to that of U.S. occupation forces in Hiroshima or Nagasaki, 
Japan from August 6, 1945 through July 1, 1946.  38 C.F.R. 
§ 3.309 (d)(3)(ii).   

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post service development of a radiogenic 
disease.  38 C.F.R. § 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made and the case will be referred for 
further consideration to the Under secretary of Benefits.  
The regulation provides a list of recognized radiogenic 
diseases under subsection 3.311(b)(2), and the regulatory 
time period when the diseases must become manifest.  
38 C.F.R. § 3.311(b)(5).  In addition, § 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic by § 3.311(b)(2), the claim will 
still be considered, or developed, under § 3.311 if the 
veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  

Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).   

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (the Court) has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  A not 
well-grounded claim must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  If the initial burden of presenting 
evidence of a well-grounded claim is not met, the VA does not 
have a duty to assist the veteran further in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  
Analysis

Initially, the Board notes that this matter was remanded to 
the RO in September 1997 for additional development pursuant 
to 38 U.S.C.A. § 5103 (West 1991).  The Board is satisfied 
that all facts have been properly developed.  The RO was 
directed to attempt to obtain and associate with the claims 
folder, any identified treatment records and records from the 
Social Security Administration.  The RO obtained and 
associated with the claims folder, copies of the veteran's 
Social Security Administration decision and supporting 
medical evidence.  In September 1997, the RO contacted the 
veteran and requested the names and addresses of the medical 
care providers who treated him for his claimed disabilities.  
The veteran was requested to complete any necessary consent 
forms for the release of the records.  The veteran did not 
respond to this request. 

The duty to assist is not always a one-way street.  A 
claimant must do more than passively wait for assistance when 
he has information essential to his claim in order to trigger 
the duty to assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds that the RO made a diligent effort 
to obtain the pertinent treatment records and the veteran did 
not cooperate with the RO's attempt to develop his claim.  No 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5103.  

Service Connection for Degenerative Arthritis of the Knees

The veteran asserts that he is entitled to service connection 
for degenerative arthritis of the knees, because this 
disability was caused by his period of service.  The veteran 
argues, in essence, that that his obesity was incurred in 
service, and this led to the degeneration of his joints.   

The veteran has submitted competent medical evidence that he 
currently has degenerative arthritis of the knees.  A 
February 1995 VA examination report reflects a diagnosis of 
degenerative arthritis of the knees.  An October 1995 VA 
examination report reflects a diagnosis of degenerative 
arthritis of multiple joints.  The report indicated that the 
knees showed degenerative changes.   

The service medical records are silent for complaints, 
treatment or diagnosis of degenerative arthritis of the 
knees.  The November 1993 separation examination report 
indicates that examination of the lower extremities was 
normal.  

The Board points out that the evidence of record does not 
establish a diagnosis of a chronic knee disability in 
service.  As noted above, a knee disability was not detected 
in service.  Therefore, the provisions of 38 C.F.R. 
§ 3.303(b) do not assist the veteran in the submission of a 
plausible claim.  See 38 C.F.R. § 3.303(b).  

The Board also notes that the evidence of record does not 
establish a diagnosis of degenerative arthritis of the knees 
within one year from the veteran's separation from service in 
December 1973.  Therefore, the provisions of 38 C.F.R. 
§§ 3.307 and 3.309 do not establish entitlement to service 
connection for degenerative arthritis of the knees on a 
presumptive basis.  

The veteran has not submitted competent medical evidence 
which establishes a medical nexus between the degenerative 
arthritis of the knees and his period of service.  The VA 
examination reports do not medically relate the veteran's 
degenerative arthritis of the knees to his period of service.  
The veteran asserts that there is a medical relationship 
between his knee disability and his period of service.  The 
Board points out that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. §5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93. 

The veteran asserts that he has degenerative arthritis of the 
knees as a result of obesity, which he claims, was incurred 
in service.  The October 1995 VA examination report indicates 
that the knee disability was aggravated by the obesity.  
However, the Board points out that service connection is not 
currently in effect for obesity.  In an April 1996 rating 
decision, service connection for obesity was severed.  The RO 
determined that obesity was not considered a disability for 
compensation purposes, since it was a congenital or 
developmental defect.  The Board notes that the April 1996 
rating decision is final, since the veteran did not file a 
timely substantive appeal following issuance of the statement 
of the case.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995).     

In light of the absence of competent medical evidence of a 
nexus between the current diagnosis of degenerative arthritis 
of the knees and the veteran's period of service, the 
veteran's claim is implausible and not well grounded.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(a). 

Service Connection for Hypothyroidism

The veteran asserts that his current diagnosis of 
hypothyroidism is medically related to his period of service.  
He contends that the hypothyroidism resulted from his work in 
an X-ray examination room in service.  The veteran contends 
that he worked at a Naval Weapons Center Dental Unit from 
July 1970 to December 1973, and he was not given sufficient 
protection.  The veteran argues that this exposure resulted 
in thyroid malfunction.  

The veteran has submitted competent medical evidence that 
establishes he currently has hypothyroidism.  A February 1995 
VA examination report reflects a diagnosis of hypothyroidism, 
on medical replacement therapy.  

Service records establish that the veteran's military 
occupation was dental technician.  The service medical 
records indicate that from August 1970 to November 1973, the 
veteran was exposed to a total accumulated dose of ionizing 
radiation in the amount of 9.053 rems.  

The Board finds that the evidence of record does establish 
that the veteran was exposed to ionizing radiation in service 
and that the veteran currently has hypothyroidism.  However, 
the Board concludes that the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
hypothyroidism as due to exposure to ionizing radiation or on 
a direct basis.  

There is no competent evidence of record that establishes 
that the veteran currently has a disease specific to 
radiation-exposed veterans as set forth under the provisions 
of 38 C.F.R. § 3.309(d).  Hypothyroidism is not a disease 
specific to radiation-exposed veterans, as set forth in 
38 C.F.R. § 3.309 (d).  The Board also finds that the veteran 
is not a radiation-exposed veteran as defined in 38 C.F.R. 
§ 3.309(d).  See 38 C.F.R. § 3.309(d).   

The Board also points out that hypothyroidism is not 
"radiogenic disease" as set forth in the provisions of 
38 C.F.R. § 3.311(b)(2).  See 38 C.F.R. § 3.311.  The veteran 
has not submitted competent medical or scientific evidence 
which establishes that hypothyroidism is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  Thus, the criteria 
for submission of his claim to the Under Secretary for 
Benefits for further consideration have not been met, and it 
may not be determined that his hypothyroidism resulted from 
exposure to ionizing radiation.  38 C.F.R. § 
3.311(b)(1)(iii).   

The Board also concludes that the veteran did not submit 
evidence of a well-grounded claim for service connection for 
hypothyroidism on a direct basis.  As noted above, in Caluza, 
supra, the Court held that in order for a claim to be well 
grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  

The veteran has not submitted competent medical evidence of a 
nexus between the current diagnosis of hypothyroidism and his 
period of service, including the exposure to ionizing 
radiation.  Service medical records do not establish 
treatment or diagnosis of hypothyroidism in service.  The 
November 1973 separation examination report is silent for a 
diagnosis of hypothyroidism.  The service records note that 
the veteran has a substantial weight gain during service.  
However, there is no indication that the weight gain was due 
to hypothyroidism.  There is no medical evidence of record 
which establishes that the hypothyroidism first manifested in 
service or is medically related to the veteran's period of 
service.  The medical evidence of record, including the VA 
examination reports, does not establish a medical nexus 
between the hypothyroidism and the veteran's period of 
service.   

The veteran asserts that the hypothyroidism is due to his 
exposure to ionizing radiation in service.  The Board notes 
that although the veteran and other lay persons are competent 
to provide an account of the veteran's symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge."  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran himself does not possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether his 
hypothyroidism was caused by exposure to ionizing radiation 
in service or to any other incident in service.  See 
Espiritu, supra.  Thus, the veteran's statements are not 
sufficient evidence to establish a nexus between his 
hypothyroidism and his period of service.  The Board also 
points out that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. §5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, supra.  The veteran has not submitted any other 
medical opinion to support his claim. 

In light of the absence of competent medical evidence of a 
medical nexus between the current diagnosis of hypothyroidism 
and the veteran's period of service, the veteran's claim is 
implausible and not well grounded.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107(a). 


ORDER

Entitlement to service connection for degenerative arthritis 
of the knees is denied.

Entitlement to service connection for hypothyroidism is 
denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

